Exhibit 10.2

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED
RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT


This THIRD AMENDMENT to FOURTH AMENDED AND RESTATED
RECEIVABLES FUNDING AND ADMINISTRATION AGREEMENT, dated as of October 18, 2012
(this “Amendment”), is entered into by and among SIT FUNDING CORPORATION (the
“Borrower”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed Lender,
MARKET STREET FUNDING LLC (“Market Street”), as a Discretionary Lender, PNC, as
Administrator for the PNC Discretionary Lender and as Managing Agent for the PNC
Lender Group, SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a Committed
Lender, MANHATTAN ASSET FUNDING COMPANY LLC (“MAFC”) as a Discretionary Lender,
SMBC NIKKO SECURITIES AMERICA, INC., as Administrator for the SMBC Discretionary
Lender and as Managing Agent for the SMBC Lender Group, LIBERTY STREET FUNDING
LLC (“Liberty Street”), as a Discretionary Lender, and THE BANK OF NOVA SCOTIA
(“BNS”), as a Committed Lender, as Administrative Agent for the Committed
Lenders and Discretionary Lenders, as Administrator for the BNS Discretionary
Lender and as Managing Agent for the BNS Lender Group.
RECITALS
A.WHEREAS, SMBC, MAFC, THE ROYAL BANK OF SCOTLAND PLC (“RBS”) and AMSTERDAM
FUNDING CORPORATION (“AFC”) have entered into that certain Assignment and
Acceptance Agreement, dated as of the date hereof, pursuant to which (i) RBS has
assigned to SMBC all of its rights as Committed Lender and (ii) AFC has assigned
all of its rights as Discretionary Lender, in each case, under the RFA and other
Related Documents (as defined in the RFA);
B.    WHEREAS, the Borrower, PNC, Market Street, SMBC, MAFC, Liberty Street and
BNS are parties to that certain Fourth Amended and Restated Receivables Funding
and Administration Agreement, dated as of November 12, 2010 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “RFA”); and
C.    WHEREAS, the Borrower, PNC, Market Street, SMBC, MAFC, Liberty Street and
BNS desire to amend and modify certain terms of the RFA as hereinafter set
forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Annex X to the RFA shall have the same
meanings herein as in Annex X to the RFA.
2.    Amendments to Annex X to the RFA.
(A)    The definition of “Delinquency Ratio” in Annex X to the RFA is hereby
amended and restated in its entirety as follows:

 
 
 




--------------------------------------------------------------------------------




“Delinquency Ratio” shall mean, as of any date of determination, the ratio
(expressed as a percentage) of:
(1)    the aggregate Outstanding Balance of all Transferred Receivables (other
than Specified Excluded Receivables) with respect to which any payment, or part
thereof, remains unpaid from 61 to 90 days after its Billing Date
to
(2)    the aggregate Outstanding Balance of all Transferred Receivables (other
than Specified Excluded Receivables) originated during the immediately preceding
Settlement Period.
(B)    The definition of “Delinquency Trigger Ratio” in Annex X to the RFA is
hereby amended and restated in its entirety as follows:
“Delinquency Trigger Ratio” shall mean, as of any date of determination, the
ratio (expressed as a percentage) of:
(1)    the aggregate Outstanding Balance of Transferred Receivables (other than
Specified Excluded Receivables) on the first day of the three (3) Settlement
Periods immediately preceding such date with respect to which any payment, or
part thereof, remains unpaid from 61 to 90 days after its Billing Date
to
(2)    the aggregate Outstanding Balance of Transferred Receivables (other than
Specified Excluded Receivables) on the first day of the three (3) Settlement
Periods immediately preceding such date.
(C)     The definition of “Final Advance Date” in Annex X to the RFA is hereby
amended and restated in its entirety as follows:
“Final Advance Date” shall mean October 18, 2015 as such date may be extended
with the consent of the Borrower, the Lenders and the Administrative Agent.
3.    Amendments to RFA.
(A)     Each reference to “$10,000,000” in Section 8.01(c) of the RFA is hereby
replaced with a reference to “$50,000,000”.
(B)     The reference to “$5,000,000” in Section 8.01(g) of the RFA is hereby
replaced with a reference to “$10,000,000”.
4.     Representations and Warranties. The Borrower represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 
2

 




--------------------------------------------------------------------------------




(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing (except for
any filing required by federal securities laws), registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by the Borrower of this
Amendment that has not already been obtained.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
violate, contravene or conflict in any material respect with any laws applicable
to the Borrower.
(e)    Immediately after giving effect to this Amendment, (i) the
representations and warranties of the Borrower set forth in the RFA shall be
true and correct (other than any such representations or warranties that, by
their terms, are specifically made as of a date other than the date hereof) and
(ii) no Termination Event or Incipient Termination Event shall have occurred and
be continuing.
5.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the RFA shall remain in full force and effect.
After this Amendment becomes effective, all references in the RFA to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the RFA
shall be deemed to be references to the RFA as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the RFA other than as set forth herein.
6.    Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrative Agent of (i) counterparts of this Amendment
(whether by facsimile or otherwise) executed by each of the other parties hereto
(ii) all amounts due and payable under the Fee Letter.
7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
8.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
9.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the RFA or any provision hereof or thereof.



 
3

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


SIT FUNDING CORPORATION,
as the Borrower


By:        /s/ Simon Y. Leung    
    Name:    Simon Y. Leung
    Title:    Senior Vice President
General Counsel and Corporate Secretary








 
S-1
Third Amendment to Fourth Amended and Restated
Receivables Funding and Administration Agreement




--------------------------------------------------------------------------------








THE BANK OF NOVA SCOTIA,
as a Committed Lender, as Administrator for Liberty Street Funding LLC, as
Managing Agent for the BNS Lender Group and as the BNS Committed Lender




By:    /s/ Diane Emanuel    
    Name: Diane Emanuel
    Title: Managing Director




LIBERTY STREET FUNDING LLC,
as a Lender and the BNS Discretionary Lender
 


By:    /s/ Jill A. Russo    
    Name: Jill A. Russo
    Title: Vice President






THE BANK OF NOVA SCOTIA,
as Administrative Agent




By: /s/ Diane Emanuel    
    Name: Name: Diane Emanuel
    Title: Managing Director







 
S-2
Third Amendment to Fourth Amended and Restated
Receivables Funding and Administration Agreement




--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Administrator for Market Street Funding LLC and as Managing Agent for the
PNC Lender Group


By:    /s/ William Falcon    
    Name: William Falcon
    Title: Vice President





PNC BANK, NATIONAL ASSOCIATION,
as a Lender and the PNC Committed Lender


By: /s/ Mark S. Falcione    
    Name: Mark S. Falcione
    Title: Senior Vice President




MARKET STREET FUNDING LLC,
as a Lender and the PNC Discretionary Lender





By:        /s/ Doris J. Hearn    
    Name: Doris J. Hearn
    Title: Vice President







 
S-3
Third Amendment to Fourth Amended and Restated
Receivables Funding and Administration Agreement




--------------------------------------------------------------------------------




 
SMBC NIKKO SECURITIES AMERICA, INC.,
as Administrator for Manhattan Asset Funding Company LLC and as Managing Agent
for the
SMBC Lender Group




By:     /s/ Takashi Fueno  
   Name: Takashi Fueno 
   Title: Managing Director






SUMITOMO MITSUI BANKING CORPORATION,
as a Lender and the SMBC Committed Lender 

 
By:     /s/ Kei Sato  
   Name: Kei Sato 
   Title: Director








MANHATTAN ASSET FUNDING COMPANY LLC,
as a Lender and the SMBC Discretionary Lender


                                                                        By: MAF
RECEIVABLES CORP.,
its sole member 

 
By:     /s/ Irina Khaimova  
   Name: Irina Khaimova 
   Title: Vice President




 
 




 
S-4
Third Amendment to Fourth Amended and Restated
Receivables Funding and Administration Agreement


